 

Frontier Oilfield Services, Inc. 8-K [fosi-8k_010720.htm]

 

Exhibit 10.1

 

[ex10-1001.jpg]

      200 Travis Street
Shreveport, LA 71101  

 

 

 

FOR IMMEDIATE RELEASE

 

Frontier Oilfield Services, Inc. (OTCMKTS:FOSI) Files An 8-K Completion of
Acquisition
or Disposition of Assets and announces acquisition of TRICCAR Holdings, Inc.

 

Jan 7, 2020 -- Frontier Oilfield Services, Inc. (OTCMKTS:FOSI) files An 8-K
Completion of Acquisition or Disposition of Assets and announces the acquisition
of TRICCAR Holdings, Inc.

 

The Current Report on Form 8-K that Frontier filed with the Securities and
Exchange Commission (“SEC”) on January 7, 2020 regarding the disposition of
assets and operations of the Company has been completed in order to eliminate
its debt to facilitate the acquisition of TRICCAR Holdings, Inc.

 

Frontier’s Senior Secured creditor, its Board of Directors, and the majority of
Frontier’s shareholders, have approved the following activities effective
December 31, 2019:

 

●Frontier entered into an Asset Exchange and Purchase Agreement by and among
Kenneth Owens, as purchaser, and Frontier Oilfield Services, Inc, as seller,
whereby certain assets in Wise County, Texas (the “Brunson Assets”) were
exchanged for all debt and accrued interest owed to Owens ($4,600,000 ) and
2,701,168 shares of common stock, which were returned to the treasury to be
cancelled.

 

●Accepted an offer from Mr. Newton Dorsett, an affiliate and major stockholder,
whereby Frontier Oilfield Services, Inc agreed to exchange $6,368,384 in
accounts payable, accrued interest and certain ancillary assets for 6,368,384
common shares of Frontier Oilfield Services.

 



 

 

●Accepted an offer from Donald Lawhorne, Chairman and CEO, to exchange $130,000
of unpaid loans and accrued interest for 130,000 common shares of Frontier
Oilfield Services, Inc.

 

In addition, Frontier’s Board of Directors and the majority of Frontier’s
shareholders have determined that continued operations in the oilfield service
industry is not in the best long-term interests of the Company and its
shareholders and is exiting the space. Frontier has agreed to acquire TRICCAR
Holdings, Inc., a biomedical research and marketing firm that develops,
acquires, and partners to bring life-changing bioceutical health care treatments
to the global market.

 

As part of the transaction, Frontier will change its corporate domicile from
Texas to Nevada and assume the name TRICCAR, Inc. Frontier will issue 80,000,000
shares of stock to acquire all the assets of TRICCAR Holdings while Frontier
shareholders retain 20,000,000 shares of stock. Upon the conclusion of the
acquisition, Frontier’s management team and Board of Directors will resign and
will be replaced by TRICCAR Holding’s management team. A new Board of Directors,
made up of nine members, will be placed which will be upon completion of the
acquisition.

 

Lawhorne stated, “We are very pleased that Mr. Dorsett, the Company’s lead
investor, facilitated the restructuring steps and remains fully supportive of
Management’s plans of our upcoming acquisition of TRICCAR Holdings, Inc.”

 

ABOUT FRONTIER OILFIELD SERVICES, INC.

 

Up until December 31, 2019, Frontier Oilfield Services, Inc. (Frontier) operated
its business in the oilfield service industry and was involved in the disposal
of saltwater and other oilfield fluids in Texas. The Company owned approximately
nine disposal wells in Texas, six of these disposal wells were located in the
Barnett Shale region in north central Texas and approximately three of these
wells were located in east Texas near the Louisiana border. The Company’s
customers included national, integrated, and independent oil and gas exploration
companies. Its subsidiaries include Frontier Acquisition I, Inc. and Frontier
Income and Growth, LLC.

 

ABOUT TRICCAR HOLDINGS, INC.

 

TRICCAR Holdings, Inc. is a biomedical research and marketing firm that
develops, acquires, and partners to bring life-changing bioceutical solutions to
the global market. The company’s products are backed by over $67,000,000 in
research, development and clinical testing. TRICCAR has developed bioceutical
products for 38 diseases and maladies, including the most bioavailable calcium
supplement available; the first weight loss and obesity supplement that requires
no dramatic change in diet; the industry’s fastest acting blood performance
product; and a mental acuity formula proven to increase memory recall and the
formation of new memories. Other formulations address Amyotrophic lateral
sclerosis (ALS), also known as Lou Gehrig’s disease, basal cell and squamous
cell carcinoma, diabetic nerve pain, post-traumatic stress disorder,
hypothyroidism, and a daytime and nighttime cannabidiol supplement that provides
the industry’s leading percentage of CBD by volume.

 



 

 

FORWARD LOOKING STATEMENTS

 

Statements contained in this release that are not historical facts are
forward-looking statements that involve risks and uncertainties. Among the
important factors which could cause actual results to differ materially from
those in the forward-looking statements include, but are not limited to, those
discussed in “Risk Factors” in the Company’s Forms 10-K, Forms 10-Q, and other
filings with the Securities and Exchange Commission. Such risk factors include,
but are not limited to, a limited operating history with no earnings; reliance
on the Company’s management team; the ability to successfully implement the
Company’s business plan; the ability to continue as a going concern; the ability
to fund the Company’s business and acquisition strategy; difficulty in managing
operations of acquired businesses; and limited trading in the public market for
the Company’s common stock. The actual results that the Company achieves may
differ materially from any forward-looking statements due to such risks and
uncertainties. We undertake no obligation to revise or update publicly any
forward-looking statements for any reason.

 

Contact:



Dick O’Donnell, Executive Vice President



(972) 243-2610

 

